Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the term “wherein the second space portion has a depth and width, which are greater than those of the second space portion”, recited in lines 6-7, is indefinite because how can the second space portion has a depth and width which are greater than itself? Correction is needed.
NOTE: For purpose of examination, it is presumed the term “wherein the second space portion has a depth and width, which are greater than those of the second space portion” should be read as “wherein the second space portion has a depth and width, which are greater than those of the first space portion”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwabuchi et al (US 4,475,023).  Iwabuchi discloses microwave heating apparatus comprising a frame (1, Figure 1) configured to define a cooking chamber (11, Figure 2); a magnetron (9) configured to generate microwaves so as to cook food accommodated in the cooking chamber (11); a door (2) connected to the frame to open and close the cooking chamber (11); a gasket (16a) disposed in the door to contact a front portion (15) of the frame in a state in which the cooking chamber (11) is closed by the door (2); and a leakage prevention part (19a-19b) disposed in the door to define a space portion configured to prevent the microwaves from leaking (col. 3, lines 49-58), wherein the gasket (16a) is coupled to the space portion (Figure 3).  Regarding claim 2, Iwabuchi discloses the door (2) comprises a front panel (15) and a rear panel (16)  connected to the front panel (15), the rear panel (6) comprises an installation surface which faces the front portion and on which the gasket (16a) is installed, and the leakage prevention part (19a-19b) is disposed on the installation surface.  Regarding claim 5, Iwabuchi discloses the space portion is a groove defined by recessing a portion of the installation surface in a direction away from the front portion or a groove defined by bending the installation surface several times (Figure 3).  Regarding claims 6-7, Iwabuchi discloses a depth of the space portion of the leakage prevention part is set to 1/4 of a wavelength of the microwaves (col. 3, lines 59-63).  Regarding claim 8, Iwabuchi discloses the space portion of the leakage prevention part comprises: a first space portion (23) to which the gasket (16a) is coupled; a second space portion (19b) extending from the first space portion in a first direction; and a third space portion (19a) extending from the second space portion (19b) in a second direction that is opposite to the first direction (Figure 3). Regarding claim 9, Iwabuchi discloses the first space portion (23) extends in a horizontal direction, the second space portion extends from the first space portion (23) in an outer direction of the door (2, Figure 3), and the third space portion extends from the first space portion (19b) in an inner direction of the door.  Regarding claim 10, Iwabuchi discloses at least a portion of the second space portion (19b) is disposed so as not to overlap the third space portion (19a) in thePage: 5of6 extension direction of the third space portion (Figure 3).  Regarding claim 12, Iwabuchi discloses a depth of the first space portion is set within a range of 1/6 to 1/8 of a wavelength of the microwaves (col. 4, lines 1-5).  Regarding claim 13, Iwabuchi discloses the leakage prevention part comprises: a first space portion (23) to which the gasket is coupled; and a second space portion (19b) extending from the first space portion in a direction away from the front portion, wherein the second space portion (19b) has a depth and width, which are greater than those of the first space portion (23, Figure 3).
Claim(s) 1-2, 5, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1763286A2 cited by applicant.  EP 1763286A2 discloses a cooking appliance comprising a frame (1, Figure 1) configured to define a cooking chamber (3); a magnetron (6) configured to generate microwaves so as to cook food accommodated in the cooking chamber (3, par. 0017); a door (5) connected to the frame to open and close the cooking chamber (3); a gasket (7) disposed in the door to contact a front portion of the frame in a state in which the cooking chamber (3) is closed by the door (Figure 3); and a leakage prevention part (10) disposed in the door (5) to define a space portion configured to prevent the microwaves from leaking (par. 0019), wherein the gasket (7) is coupled to the space portion (Par. 0021).  Regarding claim 2, EP 1763286A2 discloses the door (5) comprises a front panel and a rear panel  connected to the front panel (Figure 3), the rear panel comprises an installation surface which faces the front portion and on which the gasket (7) is installed, and the leakage prevention part (10) is disposed on the installation surface.  Regarding claims 5 and 7, EP 1763286A2 discloses the space portion is a groove defined by recessing a portion of the installation surface in a direction away from the front portion or a groove defined by bending the installation surface several times (Figure 3).  Regarding claim 14, EP 1763286A2 discloses a steam generator configured to generate steam that heats the food within the cooking chamber (page 5, claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi et al (US 4,475,023) in view of Staats (US 4,532,069).  Iwabuchi discloses substantially all features of the claimed invention except the rear panel further comprises an insertion part inserted into the cooking chamber when the cooking chamber is closed by the door, and the installation surface extends along an outer circumference of the insertion part.  Staats discloses a rear panel further comprises an insertion part (22+32) inserted into the cooking chamber (12) when the cooking chamber is closed by the door (14), and the installation surface (64) extends along an outer circumference of the insertion part (Figures 5 and 7).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Iwabuchi the rear panel further comprises an insertion part inserted into the cooking chamber when the cooking chamber is closed by the door, and the installation surface extends along an outer circumference of the insertion part as taught by Staats in order to shield cavity from microwave leaking out during operation.  Regarding claim 4, Staats discloses insertion part is provided with an inner glass (32) so that the inside of the cooking chamber (12) is visible from the outside.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi et al (US 4,475,023) in view of Nishijima et al (US 8,288,695).  Iwabuchi discloses substantially all features of the claimed invention except a steam generator configured to generate steam that heats the food within the cooking chamber.  Nishijima discloses a steam generator (col. 3, lines 28) configured to generate steam that heats the food within the cooking chamber.  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Iwabuchi a steam generator configured to generate steam that heats the food within the cooking chamber as taught by Nishijima in order to combination with microwave to cook food.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2019990001969U cited by applicant.  KR 2019990001969U discloses a microwave oven comprises a frame (10, Figure 1) configured to define a cooking chamber (30, Figure 2); a magnetron (page 3) configured to generate microwaves so as to cook food accommodated in the cooking chamber (30); a door (40) connected to the frame to open and close the cooking chamber (30). However, KR 2019990001969U also disclosed, in Figures 4-6, a gasket (200) disposed in the door (100) to contact a front portion of the frame (10) in a state in which the cooking chamber (30) is closed by the door (100); and a leakage prevention part (230) disposed in the door to define a space portion configured to prevent the microwaves from leaking (page 2-3, Figure 5-6), wherein the gasket (200) is coupled to the space portion.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have a gasket disposed in the door to contact a front portion of the frame in a state in which the cooking chamber is closed by the door; and a leakage prevention part disposed in the door to define a space portion configured to prevent the microwaves from leaking, wherein the gasket is coupled to the space portion to combine with Figure 1 in order to shielding microwaves leaking though closely spaced gaps.  Regarding claim 2, KR 2019990001969U discloses the door (40) comprises a front panel and a rear panel connected to the front panel, the rear panel comprises an installation surface which faces the front portion and on which the gasket is installed, and the leakage prevention part is disposed on the installation surface (Figure 2-3). 
Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 8606301 cited by applicant.  DE 8606301 discloses microwave oven comprising a frame (1, Figure 5) configured to define a cooking chamber (2); a door (5) connected to the frame to open and close the cooking chamber (2); a gasket (38) disposed in the door to contact a front portion (4) of the frame in a state in which the cooking chamber (2) is closed by the door (Figure 5); and a leakage prevention part (9) disposed in the door (5) to define a space portion configured to prevent the microwaves from leaking, wherein the gasket (38) is coupled to the space portion (Figure 5).  DE 8606301 does not specifically disclose a magnetron. However, it would have been obvious to one ordinary skill in the art to have a magnetron in the microwave oven for generating microwaves so as to cook food accommodated in the cooking chamber.  Regarding claim 2, DE8606301 discloses the door (5) comprises a front panel and a rear panel  connected to the front panel (Figure 3), the rear panel comprises an installation surface which faces the front portion and on which the gasket (28) is installed, and the leakage prevention part (9) is disposed on the installation surface.  Regarding claim 3, DE8606301 discloses the rear panel further comprises an insertion part (7+17, Figure 5) inserted into the cooking chamber (2) when the cooking chamber is closed by the door (5), and the installation surface (31+32) extends along an outer circumference of the insertion part.  Regarding claim 4, DE 8606301 discloses insertion part is provided with an inner glass (17) so that the inside of the cooking chamber (2) is visible from the outside. Regarding claim 5, DE 8606301 discloses the space portion is a groove defined by recessing a portion of the installation surface in a direction away from the front portion or a groove defined by bending the installation surface several times (Figure 2).  Regarding claim 6, DE 8606301 discloses a depth of the space portion of the leakage prevention part (9)  is set to 1/4 of a wavelength of the microwaves (see translation page 12/14 lines 14-18, and claim 1).  Regarding claim 7, DE 8606301 discloses the space portion is disposed between a rear surface of the front panel and the front portion (Figure 3).  Regarding claim 13, DE 8606301 discloses the leakage prevention part (9) comprises: a first space portion to which the gasket (38) is coupled; and a second space portion extending from the first space portion in a direction away from the front portion, wherein the second space portion has a depth and width, which are greater than those of the first space portion (Figure 5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi et al (US 4,475,023). Iwabuchi discloses substantially all features of the claimed invention including the second space portion extends from the first space portion (23) in an outer direction of the door (2, Figure 3), and the third space portion extends from the first space portion (19b) in an inner direction of the door, but does not disclose a plurality of second space portions are arranged to be spaced apart from each other in the extension direction of the first space portion, and a plurality of third space portions are arranged to be spaced apart from each other in the extension direction of the first space portion.  It would have been obvious to one ordinary skill in the art to have a plurality of second space portions are arranged to be spaced apart from each other in the extension direction of the first space portion, and a plurality of third space portions are arranged to be spaced apart from each other in the extension direction of the first space portion in order to improve more the microwaves leaking prevention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 17, 2022